Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to amendment filed on 6/16/2022. Claims 1, 18-20 and 37-39 are independents. Claims 1, 7, 9, 18-20, 26, 28 and 37-39 are amended. Claims 1-39 are currently pending.

Response To Argument
Applicant’s arguments with respect to the rejections to claims 1, 3-8, 10-15 and 17-20 under 35 U.S.C. 102 and 103 are persuasive. Therefore, the rejections are withdrawn.

Allowable Subject Matter
Claims 1-39 are allowed.
The following is an examiner’s statement for allowance: 
The closest art Gertner et al. (US 9503470 B2) discloses an architecture for a widely distributed security system (SDI-SCAM) that protects computers at individual client locations, but which constantly pools and analyzes information gathered from machines across a network in order to quickly detect patterns consistent with intrusion or attack, singular or coordinated. When a novel method of attack has been detected, the system distributes warnings and potential countermeasures to each individual machine on the network. Such a warning may potentially include a probability distribution of the likelihood of an intrusion or attack as well as the relative probabilistic likelihood that such potential intrusion possesses certain characteristics or typologies or even strategic objectives in order to best recommend and/or distribute to each machine the most befitting countermeasure(s) given all presently known particular data and associated predicted probabilistic information regarding the prospective intrusion or attack. If any systems are adversely affected, methods for repairing the damage are shared and redistributed throughout the network.
The closest art Martin et al. (US 10949534 B2) discloses a method for predicting and characterizing cyber attacks includes: receiving, from a sensor implementing deep packet inspection to detect anomalous behaviors on the network, a first signal specifying a first anomalous behavior of a first asset on the network at a first time; representing the first signal in a first vector representing frequencies of anomalous behaviors—in a set of behavior types—of the first asset within a first time window; calculating a first malicious score representing proximity of the first vector to malicious vectors defining sets of behaviors representative of security threats; calculating a first benign score representing proximity of the first vector to a benign vector representing an innocuous set of behaviors; and in response to the first malicious score exceeding the first benign score and a malicious threshold score, issuing a first alert to investigate the network for a security threat.
The closest art Kumar (US 11128655 B2) discloses a method for managing security vulnerability in a host computer system. In an embodiment, the method may include receiving reputation data with respect to external network traffic data and receiving intrusion data with respect to host system data. The intrusion data may be generated by the host computer system based on the external network traffic data. The method may further include generating a plurality of test cases based on the reputation data and the intrusion data. The test cases, upon simulation, may provide information with respect to security vulnerability in the host computer system. The method may further include determining a set of implementable topologies for the host computer system, based on a simulation of each of the plurality of test cases, using a first artificial neural network (ANN) model to manage the security vulnerability. 
The prior arts of record either taken alone or in combination neither anticipates nor renders obvious the claimed subject matter of the instant application that is taken as a whole including the particular features incorporated in each independent claims:
“a degree to which the software vulnerability is described across a set of public media sources; or information that characterizes at least one behavior of an enterprise network in association with the software vulnerability, or a combination thereof; and generating a threat score prediction model based on the training data, wherein the threat score prediction model is configured to determine a threat score for a candidate software vulnerability that is indicative of a likelihood that the candidate software vulnerability will be targeted for exploitation, or successfully exploited within a target window of time, or both”. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHU CHUN GAO whose telephone number is (571)270-5999. The examiner can normally be reached on Monday-Thursday 6:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KRISTINE KINCAID can be reached on 571-272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHU CHUN GAO/Examiner, Art Unit 2437 


/MATTHEW SMITHERS/Primary Examiner, Art Unit 2437